DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine (US 4,542,839 A).
Regarding claim 1, Levine discloses 1, a bicycle basket assembly (Fig. 2) comprising, a basket (1), a frame (20/23) for the basket, a handlebar anchor (50/51) coupled to the frame, and a support brace (49) coupled to the handlebar anchor and securable under a handlebar stem (3) of the bicycle. 
Regarding claim 2, Levine discloses the basket is removable from the frame (noting the frame and the bag are separate in Fig. 1). 
Regarding claim 3, Levine discloses the basket includes flaps (22 and 27) securable over the frame. 
Regarding claim 4, Levine discloses the basket is collapsible (abstract). 

Regarding claim 6, Levine discloses the basket is made of fabric (noting flexible nylon that is well known to be commonly in the form of a fabric). 
Regarding claim 7, Levine discloses the basket includes one or more handles (14). 
Regarding claim 8, Levine discloses the frame forms a polygon (noting sides 24/25 and the lower end on which 26 is located and mating with the lower portion of 21). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 11-12, 14-18, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 4,542,839 A) in view of Ho (US 6,062,053 A).
Regarding claim 9, Levine does not specifically disclose the handlebar anchor includes a pair of spaced handlebar clamps.  
Ho discloses a similar bicycle attached basket/bag device for a bicycle including a handlebar anchor (20), having a pair of spaced apart handlebar clamps (noting each instance of a clamp formed by items 24 and 26).

Regarding claims 11, 17, and 22-24, Levine discloses a bicycle basket assembly (Fig. 1) comprising, a frame (20/23), a collapsible (Abstract) fabric (noting flexible nylon) basket hanging from the frame (to the degree that the material of the bag hangs at least from frame portion 24) and a handlebar anchor (50/51) coupled to the frame including a pair of spaced handlebar clamps. 
Levine does not specifically disclose the handlebar anchor coupled to the frame including at least one, or a pair of spaced handlebar clamps.
Ho discloses a similar bicycle attached basket/bag device for a bicycle including a handlebar anchor (20), having a pair of spaced apart handlebar clamps (noting each instance of a clamp formed by items 24 and 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Levine and replace the handlebar anchor with one similar to that of Ho and include a pair of spaced apart clamps because such a change would allow for a more positive and secure connection between the anchor and the handlebar through the use of the clamps.
Regarding claim 12, modified Levine discloses a support brace (noting Ho, 29) coupled to the handlebar anchor and securable under a handlebar stem of the bicycle. 

Regarding claims 15 and 25, modified Levine discloses the basket includes one or more handles (14). 
Regarding claims 16 and 26, modified Levine discloses the frame forms a polygon (noting sides 24/25 and the lower end on which 26 is located and mating with the lower portion of 21).
Regarding claim 18, modified Levine and specifically Ho discloses the handlebar clamp (24/26) resides underneath a planar handlebar anchor (20) secured to the frame.
Regarding claim 20, Levine discloses the basket is removable from the frame (noting the frame and the bag are separate in Fig. 1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 4,542,839 A) in view of Smerdon (US 6,279,803 B1).
Regarding claim 10, Levine does not specifically disclose the support brace includes one or more straps attached to the handlebar anchor coupled to the support brace. 
Smerdon discloses a handlebar attached basket including a handlebar anchor (14) and support brace (16), where the support brace includes one or more straps (20) attached to the handlebar anchor coupled to the support brace.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Levine and further include a strap attached to the handlebar anchor because such a change would help to further secure .

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 4,542,839 A) in view of Ho (US 6,062,053 A) as applied to claims 12 and 18 above, and further in view of Smerdon (US 6,279,803 B1).
Regarding claims 13 and 19, modified Levine does not specifically disclose the support brace includes one or more straps attached to the handlebar anchor coupled to the support brace. 
Smerdon discloses a handlebar attached basket including a handlebar anchor (14) and support brace (16), where the support brace includes one or more straps (20) attached to the handlebar anchor coupled to the support brace.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Levine and further include a strap attached to the handlebar anchor because such a change would help to further secure the device to the handlebar of a bicycle and help to support the device on the handlebar in a case where the clamps were not fully engaged or became loose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734